Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Brian A. Smale, Appellant                             Appeal from the 5th District Court of Cass
                                                      County, Texas (Tr. Ct. No. 18C156).
No. 06-18-00055-CV          v.                        Opinion delivered by Chief Justice Morriss,
                                                      Justice Burgess and Justice Stevens
Pamela Ann Williams, Appellee                         participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Brian A. Smale, pay all costs of this appeal.




                                                       RENDERED FEBRUARY 8, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk